The prevailing opinion fails to grasp the significance of the distinction between special provisions and specifications. It says that if the first sentence of 1A-02(c) "is torn from its context" and interpreted to apply to all electric alarm circuits, then it would be inconsistent with the plans and general specifications. The very purpose of the special provisions is to synchronize inconsistencies by providing, as indicated in the following quotations that the special provisions shall govern when such inconsistencies arise. The reason for this is obvious. The specifications are stock instructions applicable to sprinkler systems of this type generally, and are applied to this particular project by processes of addenda, deletions, and special provisions. Thus these special provisions govern when an inconsistency between them and the general specifications develops. To try and interpret them so that they are not inconsistent is to ignore their language and purpose entirely. The following quotations illustrate these statements:
Introductory paragraph to Section 1A.
"These Special Provisions describe and cover the particularwork set forth herein. In case of discrepancy the SpecialProvisions shall *Page 477 govern over the drawings and all specifications covering thework." (Italics added.)
Subparagraph (a) of Special Provision 1A-03.
"In case of conflict between the specifications and the detailed drawings the specifications will govern."
This latter quotation is important, too, as it gives a method of syncronizing conflicts between drawings and general specifications. In other words, if specifications and drawings are in conflict, the specifications shall govern. If special provisions and specifications and/or drawings are in conflict, the special provisions shall govern. By entering into such a contract the parties agree that inconsistencies are to be ironed out by such method of preferences.
The following two extracts from letters written by the litigants, after the contract was entered into (the first from that of the plaintiffs and the second from that of the defendants), indicate the main issue between the parties as to the inclusion of the alarms in the terms of the subcontract:
(1) "We expressly reserve the right to claim additional compensation for labor and materials furnished and services performed in connection with the installation of the alarm devices including the right to institute legal proceedings to recover therefor. In the event that our interpretation of the specifications is upheld as a result of legal proceedings you will then pay us the cost of labor and materials plus 10% profit and 5% overhead for the installation of the alarm devices, plus interest computed at the rate of 6% per annum on said sum from the date of completion of said work, however, in the event that our interpretation of the specifications is rejected as a result of legal proceedings, these devices will be installed at no additional cost to you." (Italics added.)
(2) "We accept your proposition and desire that you proceed forthwith."
There is nothing complicated about the issue so drawn. The parties agree that if plaintiffs' work is already required by the contract, then plaintiffs cannot recover for that work as an extra, as there would be no consideration for such an *Page 478 
agreement. If that work is not already covered, then defendants agree to pay the stipulated price for the work as an extra. The issue is to be decided by "legal proceedings". We are now engaged in that decision.
A few words about the sprinkler system: It has two sides, a dry side and a wet side. The 40 pound air pressure on the dry side holds back an 80 pound water pressure on the wet side. This condition is maintained by the automatic air compressors which turn on when the air pressure drops to 30 pounds and turn off when it reaches 40 pounds. These compressors are electrically operated. Loss of air pressure is bound to arise by seepage, and the compressors overcome that loss. In case of fire a fusable link in the sprinkler head gives way, resulting in a rapid loss of pressure down to 20 pounds air pressure. At this point a valve is tripped and water rushes into the dry side of the system and is sprayed upon the fire. Part of the water passes through water gongs which constitute a fire alarm. There are certain supervisory control switches that carry an electrical signal to the central fire station giving the location of the fire. Exceptfor certain tees in that system (see Par. 1A-02(c) following)the installation of this supervisory control system was not apart of the prime contract, or of the subcontract. Naturally, in a sprinkler system of so many mechanical parts necessary to respond to the various air pressures, there is danger of a mechanical defect developing which would result in a spray of water without a fire, if some method of catching that defect were not provided. This is the subject of the controversy in this case: The low pressure alarm system which springs into action at 25 pounds of air pressure (5 pounds above the 20 at which a spray may be expected) and warns the maintenance men that repairs are in order. The issue involves the question of the deletion of these electric alarm circuits by Par. 1A-02(c) quoted later.
Plaintiffs' subcontract is introduced by the following award from the defendants: (the prevailing opinion calls this a "purchase order") *Page 479 
"We are awarding you the Sub-Contract for furnishing all material and labor required for the Electrical work under the plans and Specifications of Contract W-04-167-Eng-688, in amount of Ten Thousand Seven Hundred Dollars, ($10,700.00). Parties to this agreement understand fully the following conditions.
"1 Viking-Eichhelz are to furnish in place the Five Horse Power Motors to operate the Air Compressor units. Vance Electric Service are to furnish the labor and materials for all wiring and controls for the Air Compressors and Motors.
"2 All work and material is to be subject to the Inspection and approval of the Engineer in Charge of Construction and (or) his representative.
"3 Final payment will be made after receipt of approval in writing from the Engineer in Charge of Construction.
"We extend for your use for execution of this Sub-Contract the following. The material has a value of $6895.00.
"Preference Rating AA-3
"Allotment No. or Symbol W-6
"The undersigned purchaser certifies, subject to the penalties of Section 35(a) of the United States Criminal Code, [now18 U.S.C.A. §§ 286, 287, 1001, 1022, 1023], to the seller and to the War Production Board, that, to the best of his knowledge and belief, the undersigned is authorized under applicable War Production Board regulations or order to place this delivery order, to receive the item(s) ordered, for the purpose for which ordered and to use any preference rating or allotment number or symbol which the undersigned has placed.
                              "Viking-Eichholtz "R.B. Bean         /s/
                              ________________________________ "Signature of Authorized Official"
Contract No. W-04-167-Eng-688, to which reference is made in the award, is the prime contract between defendants as prime contractors and the United States Government. It is a Standard War Department Form No. 2 used for lump sum construction contracts, and includes, by reference, plans and specifications which are the foundation of the contract between defendants as prime contractors and plaintiffs as subcontractors. The reference to plans and specifications is interlined in Article 1 of the Form No. 2, as follows: *Page 480 
"Specification No. 977, dated 24 October 1944; Addendum No. 1, dated 25 October 1944; Addendum No. 2, dated 26 October 1944; Addendum No. 3, dated 27 October 1944; Schedule of Payments, Page (2-a); drawings as designated in Paragraph 1A-03 of said specifications, said drawings being on file in the U.S. Engineer Office, Wright Building, 1209-8th Street, Sacramento, California; and Letter Order No. W-04-167-Eng-688 dated 6 November 1944, all terms and conditions of said Letter Order are hereby merged in the [sic] superseded by this Formal Contract."
The Specification No. 977 with addenda etc., is in separate pamphlet form.
The following two specifications (stock instructions as I have indicated above) cover the general requirements for the inclusion of alarms of the type in question, in sprinkler systems generally such as this.
   "Section 24-03.
"(b) Material.
"(6) Alarm Valves. Alarm valves shall be of the latest design of any manufacturer listed by the Underwriters' Laboratories, Inc., or other nationally recognized testing laboratories, and shall be suited for the purpose intended. Valves shall be of the same size as the riser and shall be of a variable pressure type, designed to prevent false alarms due to water hammer or other pressure surges. Electric alarm circuitswitches shall be provided. Water motors alarms are notrequired. Alarm valves shall be equipped with standard fittings and accessories such as gages and retarding chambers." (Italics added.) (These italicized sentences deleted by Addendum No. 2.)
"(7) Dry Pipe Valves. Dry pipe valves shall be of the latest design of any manufacturer listed by the Underwriters' Laboratories, Inc., or any other nationally recognized testing laboratories. Dry pipe valves shall be equipped to give a signal on operation of the system. A low air pressure alarm shall beprovided to operate a local bell at a pressure of five (5) poundsper square inch in excess of the static water pressure on thewest side of the valve. Where dry pipe valves supply three hundred (300) or more heads, the valves shall be equipped with quick opening devices. The dry pipe valves shall be equipped with standard trimmings, such as gages and priming chambers." (Italics added.)
Addendum No. 2 to Specification No. 977 (a means of fitting the stock instructions (specifications) to the particular *Page 481 
project) has this to say of specification 24-03(b)(6): (first above)
"(a) Page 24-4, Subparagraph 24-03-(b)(6), Alarm Valves.
Lines 6 and 7 delete the following: [I italicize `delete']
"`Electric alarm circuit switches shall be provided. Water motor alarms are not required.'
"2. The foregoing modifications shall be inserted in the Specifications, and in addition a copy of this addendum shall be attached to and made a part of the Specifications submitted with bid." (See italicized sentences Sec. 24-03(b)(6) quoted above.)
Special provision 1A-02(c) (another method of fitting the stock instructions to this particular project) has this to say:
"(c) Electrical Alarm Circuits are not a part of this work. The Contractor shall provide plugged tees for installation of supervisory control switches, which will be installed by others."
Special provision 1A-03 provides that the work shall conform to certain drawings [They are in evidence before us]. Among these is one sheet (UG75-3 sheet 3) which shows that the low pressure alarm (see italicized sentence Spec. 24-03(b)(7) is electrically operated. Subparagraph (a) of Special Provision 1A-03 provides:
"In case of conflict between the specifications and the detailed drawings the specifications will govern." (previously quoted.)
The specifications (stock instructions) however, have nothing to say as to the requirement of electrification of low pressure alarms as it was deleted as above. There is, then, no conflict between the specifications and the drawings.
From what has just been said I am justified in concluding that so far as specifications (as distinguished from specialprovisions) and drawings are concerned the low pressure alarms are to be electrically operated, in projects generally of this type, because included in the drawings.
What effect, then, does special provision 1A-02(c) (quoted above) have on the situation? It conflicts with *Page 482 
the drawings. The introductory paragraph to 1A quoted above says it shall govern. But the defendants contend that it is limited to supervisory control switches mentioned in its second sentence which supervisory controls are to be installed by others, and are not a part of this contract. My reasons for disagreeing with this follow:
1A-02(c) is a subparagraph and a subtopic under 1A-02 which latter paragraph is the special provision designating "Work to be Done" under this contract. It reads:
"1A-02. Work to be Done consists of furnishing all necessary plant, labor, equipment and materials (excepting materials and equipment specified to be furnished by the Government) and constructing therewith Automatic Sprinkler Sytems for Warehouses 8D; 9A to 16A, inclusive, and Buildings No. 256 and No. 266, in accordance with the drawings listed in Paragraph 1A-03 hereof and with these specifications." (This is not to be confused with 1-02 a general specification as to work to be done. Special provisions have an "A" following the first numeral.)
There are several lettered subparagraphs under this paragraph 1A-02 such as "(a) Guards", "(f) Air Compressors", (g) Concrete", each descriptive of what the work under this contract includes or excludes. Subparagraph "c" (1A-02(c) above) says that electric alarm circuits are not a part of "this work". The expression "this work" refers to the "Work to be Done" under par. 1A-02 of this contract — the work specific as to this project and not general (or stock) as to all work of this type. It is a specific exclusion, from this particular project, of electric alarm circuits. This does not mean, however, that of necessity the low pressure alarms are not to be electrified. It simply means that so far as this contract is concerned these contractors are not obligated to do that work. (We are not concerned with why the Government may desire to give others this job. It is a very common thing to allot particular work — maybe on several projects to a particular contractor, although individually by project the work is not of very great magnitude). Substantiation of my conclusion as to the withdrawal of this item from these contractors is found in the *Page 483 
fact that as the circuits are not part of this work the electrical switches are not to be installed by these contractors either, so they are eliminated from specification 24-03(b)(6) by Addendum No. 2. (quoted above.)
This is a dry pipe system (1A-02(b)), the purpose of the low pressure alarm being of course, to catch unwarranted loss of air pressure and thus prevent the spraying of the contents of warehouses without necessity. Any deletions from the work contemplated then has reference to deletions from the general construction of a dry pipe system. If there is a difference as to a wet pipe system, it is not applicable here. This statement is made in view of some contention founded upon an alleged difference in alarms as between the two systems.
Defendants have called attention to two articles found in that part of the contract I have heretofore designated Form No. 2, as distinguished from the Specification No. 977. I quote the parts of Articles 2 and 15 to which they refer:
"Article 2. * * * In any case of discrepancy in the figures, drawings, or specifications the matter shall be immediately submitted to the contracting officer, without whose decision said discrepancy shall not be adjusted by the contractor, save at his own risk and expense."
"Article 15. Disputes. Except as otherwise specifically provided in this contract, all disputes concerning questions of fact which may arise under this contract, and which are not disposed of by mutual agreement, shall be decided by the Contracting Officer, who shall reduce his decision to writing and mail a copy thereof to the contractor at his address shown herein. Within 30 days from said mailing the contractor may appeal in writing to the Secretary of War, whose written decision or that of his designated representative or representatives thereon shall be final and conclusive upon the parties hereto. * * *"
They also invite attention to the content of the following two paragraphs of the award, and also specification 1A-03(c) quoted: *Page 484 
The award:
"2. All work and material is to be subject to the Inspection and approval of the Engineer in Charge of Construction and (or) his representative."
"3. Final payment will be made after receipt of approval in writing from the Engineer in Charge of Construction."
1A-03(c):
"Prior to execution of the work, the contractor shall check all drawings and specifications and shall immediately report all errors, discrepancies, conflicts and omissions discovered therein to the contracting officer. All such errors, discrepancies, conflicts and omissions will be adjusted by the contracting officer. Any adjustment made by the contractor without prior approval, shall be at his own risk and the settlement of any complications arising from such adjustment shall be made by the contractor at his own expense, and to the satisfaction of the contracting officer."
These references have been cited on the theory that they in effect make the decision of the contracting officer final — I presume in the belief that if the plaintiffs failed to avail themselves of the administrative remedy afforded they cannot succeed in court against any ruling made by that contracting officer. Such contentions are founded upon a misconception of the purpose of those quotations. Articles 2 and 15 are not part of the contract between plaintiffs and defendants — they are not part of the pamphlet designated specification No. 977 upon which plaintiffs' bid was founded, nor is there any cross reference to them in the specifications or provisions of that pamphlet. They are administrative remedies applicable only between the Government and the prime contractors (defendants). Furthermore, were they applicable to the subcontract, they do not cover the present issue. (See: Virginia Engineering Co., Inc. v. UnitedStates, 101 Ct. Cl. 516, at pages 531, 532; United States v.Lundstrom, 9 Cir., 139 F.2d 792, headnote 6; and CallahanConst. Co. et al. v. United States, 91 Ct. Cl. 538, at page 634, where the rule of giving preferences is recited. In the case of United States v. Joseph A. Holpuch Co., 328 U.S. 234, *Page 485 66 S.Ct. 1000, 90 L.Ed. 1192, an appeal provision is discussed which is not limited to questions of fact; and the contracting officer there applied the preference rule as between specifications and drawings.)
As to the paragraphs of the award quoted, the approval of the engineer is only as to the class of work done — good, bad or indifferent — and for fixing the time of payment. Those provisions cannot by any stretch of the imagination be treated as giving the engineer final determination of the meaning of the terms of the contract — a question of law. As to paragraph 1A-03(c), it does not give the contracting officer final determination of the meaning of the terms of the contract, and has no different effect than that of Article 2 above. Furthermore, it merely says that if the contractor attempts to adjust matters himself, he does so at his peril. No such attempt is in issue in this case. The word "conflicts" in 1A-03(c) refers to conflicts not clarified by the preference provisions of the special provisions.
To summarize my interpretation of the contract: As thespecial provisions of Specification No. 977 take precedence over plans and specifications; and as those specialprovisions withdraw from the work generally to be done under a prime contract, such as this, the electric alarm circuits, plaintiffs were not obligated to do this work as part of their contract. It was an extra. The fact the plans andspecifications contemplate electrification of the low pressure alarms, as to this type of work generally does not mean that the obligation of installing such alarms is a part of this particular contract. As the subcontract, according to the award, is for all the electrical work under Specification No. 977, the sub-contractors were under no obligation to do more than were the prime contractors. If the Government contracting officer ruled that this work was a part of the prime contract he committed error in his interpretation of the terms and it would not bind anyone. (The Lundstrom and Callahan cases cited above.) *Page 486 
I have cited these Court of Claims decisions, as that court spends a large part of its time interpreting the various provisions of Government contracts; and, as disclosed by their reports, follows rather closely the details of each contract. The United States Supreme Court decision I have cited is an appeal from the Court of Claims.
In view of the fact that this is a dissent, I will not discuss the other assignments of error. I am of the opinion that the judgment of the lower court should be reversed as to the electric alarms. As there is no ambiguity in the contract, parol evidence should not have been introduced in the case for any purpose other than to explain terms the meaning of which was a matter of expert knowledge.
WADE, Justice, concurs in the dissenting opinion of Mr. Chief Justice PRATT.